
	
		I
		111th CONGRESS
		2d Session
		H. R. 5998
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To repeal the enhanced compensation structure reporting
		  requirement of the Dodd-Frank Wall Street Reform and Consumer Protection
		  Act.
	
	
		1.Repeal of
			 requirement
			(a)RepealSection 956 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act is hereby repealed.
			(b)Technical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 956.
			
